
	
		I
		112th CONGRESS
		1st Session
		H. R. 2199
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2011
			Mr. Poe of Texas (for
			 himself, Mr. Marchant,
			 Mr. Westmoreland,
			 Mrs. Ellmers,
			 Mr. Pitts,
			 Mr. Franks of Arizona,
			 Mr. Pence,
			 Mr. Flores,
			 Mr. King of Iowa,
			 Mr. Rooney, and
			 Mr. Gingrey of Georgia) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the issuance of certain visas to nationals of
		  a country that denies or unreasonably delays the repatriation of a national
		  ordered removed from the United States to such country, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Deport Convicted Foreign Criminals
			 Act.
		2.Discontinuing
			 granting certain visas to nationals of country denying or delaying accepting
			 aliens
			(a)AmendmentSection 243 of the Immigration and
			 Nationality Act (8 U.S.C. 1253) is amended by striking subsection (d).
			(b)Discontinuing
			 Granting Certain Visas to Nationals of Country Denying or Delaying Accepting
			 AlienSection 241(b) of the
			 Immigration and Nationality Act (8 U.S.C. 1231(b)) is amended by adding at the
			 end the following:
				
					(4)Discontinuing
				Granting Certain Visas and Denying Admission to Nationals of Country Denying or
				Delaying Accepting Aliens
						(A)Discontinuing
				granting visasExcept as
				provided under subparagraph (C), if a country is listed in the most recent
				quarterly report submitted by the Secretary of Homeland Security to the
				Congress under subparagraph (E), the Secretary of State may not issue a
				nonimmigrant visa pursuant to section 101(a)(15)(A) to a citizen, subject,
				national, or resident of such country until—
							(i)the Secretary of
				Homeland Security notifies the Secretary of State that the country should no
				longer be so listed; or
							(ii)each alien listed
				in the report with respect to such country has otherwise been removed from the
				United States.
							(B)Denying
				admission to nationals and foreign government officialsExcept as provided under subparagraph (C),
				if a country is listed in the most recent quarterly report submitted by the
				Secretary of Homeland Security to the Congress under subparagraph (E), the
				Secretary of Homeland Security, in consultation with the Secretary of State,
				shall deny admission to any citizen, subject, national, or resident of that
				country who has received a nonimmigrant visa pursuant to section
				101(a)(15)(A).
						(C)ExceptionSubparagraphs (A) and (B) do not apply if
				the Secretary of State determines that the life or freedom of the visa
				applicant or individual seeking admission would be threatened in the country
				listed under subparagraph (E).
						(D)Effect of
				unauthorized issuanceAny visa issued in violation of this
				paragraph shall be null and void.
						(E)Quarterly
				reportsNot later than 90
				days after the date of the enactment of the Deport Convicted Foriegn Criminals
				Act, and every 3 months thereafter, the Secretary of Homeland Security shall
				submit a report to the Congress that—
							(i)lists all the
				countries that deny or unreasonably delay the acceptance of at least 10 percent
				of the total number of aliens who—
								(I)are physically
				present in the United States;
								(II)are a citizen,
				subject, national, or resident of such country; and
								(III)have received a
				final order of removal; and
								(ii)includes the
				total number of aliens described under clause (i), organized by—
								(I)name;
								(II)country;
								(III)detention
				status; and
								(IV)criminal
				status.
								(F)Compliance with
				repatriationIf the Secretary
				of Homeland Security determines that a country listed in the quarterly report
				under subparagraph (E) has accepted each alien listed with respect to that
				country under subparagraph (E)(ii), the country shall be removed from the list
				in the next quarterly report submitted under subparagraph (E) and shall not be
				subject to the sanctions described in this paragraph, unless subparagraph (E)
				applies to such country with respect to another alien.
						(G)Denies or
				unreasonably delays
							(i)In
				generalExcept as provided
				under clause (ii), in this paragraph, a country denies or unreasonably
				delays the acceptance of an alien who is a citizen, subject, national,
				or resident of the country if the country does not accept the alien within the
				removal period.
							(ii)Alien that may
				not be removedFor purposes
				of clause (i), a country does not deny or unreasonably delay the acceptance of
				an alien who is a citizen, subject, national, or resident of the country if
				such alien may not be removed pursuant to this
				section.
							.
			3.Notice to State
			 and local law enforcement
			(a)Notice
				(1)In
			 generalAs soon as practicable, the Secretary of Homeland
			 Security shall notify the chief law enforcement officer of the State and of the
			 local jurisdiction in which any alien described in paragraph (2) has been
			 detained by the United States is released.
				(2)Alien
			 describedAn alien is described in this paragraph if the
			 alien—
					(A)is listed in the
			 most recent quarterly report submitted by the Secretary of Homeland Security to
			 the Congress under section 241(b)(4)(E) of the Immigration and Nationality Act
			 (8 U.S.C. 1231(b)(4)(E)); or
					(B)has received a final order of removal under
			 chapter 4 of title II of the Immigration and Nationality Act (8 U.S.C. 1221 et
			 seq.) and has not been removed from the United States.
					(b)Information
			 contained in noticeThe
			 notice under subsection (a) shall include the following information, if
			 available, about each alien:
				(1)Name.
				(2)Location where the
			 alien is released.
				(3)Date of
			 release.
				(4)Country of
			 nationality.
				(5)Detention
			 status.
				(6)Criminal history,
			 including probation and parole information.
				
